         Case 1:17-cv-07583-RA-OTW Document 36 Filed 08/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
LA LEWIS,                                                      :
                                                               :
                         Petitioner,                           :      17-CV-7583 (RA) (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
NYS SUPREME COURT,
                                                               :
                         Respondent.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         WHEREAS, Petitioner had previously been directed to inform the Court whether he

intends to pursue the instant petition, and when his sentence is set to expire, (ECF 35);

         WHEREAS, Petitioner did not respond; and

         WHEREAS, the Court has become aware that it appears Petitioner’s sentence may have

expired;

         It is hereby ORDERED that by August 19, 2020, Respondent is directed to inform the

Court whether Petitioner’s sentence has expired, and if so, whether his petition is now moot.

Petitioner’s response, if any, is due by the same date.

         The Clerk is respectfully directed to mail a copy of this order to Plaintiff.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: August 6, 2020                                              Ona T. Wang
       New York, New York                                          United States Magistrate Judge
